                            Case
                            Case2:17-cv-00181-JCM-VCF
                                 2:17-cv-00181-JCM-VCF Document
                                                       Document100
                                                                99 Filed
                                                                   Filed05/19/20
                                                                         06/01/20 Page
                                                                                  Page11of
                                                                                        of22


                        1    JAMES P.C. SILVESTRI, ESQ.
                             Nevada Bar No. 3603
                        2    PYATT SILVESTRI
                             701 Bridger Avenue, Suite 600
                        3    Las Vegas, Nevada 89101
                             (702) 383-6000
                        4    (702) 477-0088 (fax)
                             jsilvestri@pyattsilvestri.com
                        5
                             Attorney for Defendant,
                        6    ALLSTATE FIRE AND
                             CASUALTY INSURANCE COMPANY
                        7

                        8                                UNITED STATES DISTRICT COURT

                        9                                       DISTRICT OF NEVADA

                       10    BRENDA THOMPSON,
                                                                                 CASE NO.: 2:17-cv-00181-JCM-VCF
                       11                   Plaintiff,

                       12    vs.

                       13    ALLSTATE INSURANCE COMPANY,

                       14                   Defendant.

                       15
                                             STIPULATION AND (PROPOSED) ORDER TO DISMISS
                       16                     WITH PREJUDICE PURSUANT TO FRCP 41(a)(1)(11)
                       17           IT IS HEREBY STIPULATED AND AGREED by Plaintiff, BRENDA THOMPSON,
                       18    and Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY (erroneously
                       19    named as ALLSTATE INSURANCE COMPANY), by an through their respective counsel, and

                       20    the parties hereby notify the Court, that the above-captioned matter has settled and this matter

                       21    should be dismissed in its entirety with prejudice, including all claims that were or could have

                       22    been asserted herein, with prejudice. Each party to bear its own attorneys’ fees and costs.

                       23    ///

                       24    ///
                             ///
                       25
                             ///
                       26
                             ///
                       27
                             ///
                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                      1
     (702) 383-6000
                            Case
                            Case2:17-cv-00181-JCM-VCF
                                 2:17-cv-00181-JCM-VCF Document
                                                       Document100
                                                                99 Filed
                                                                   Filed05/19/20
                                                                         06/01/20 Page
                                                                                  Page22of
                                                                                        of22


                        1           This case has been scheduled for trial on October 19, 2020, which shall be vacated.

                        2    PYATT SILVESTRI                                       MATTHEW L. SHARP, LTD.

                        3    /s/ James P.C. Silvestri                              /s/ Matthew L. Sharp
                             JAMES P. C. SILVESTRI, ESQ.                           MATTHEW L. SHARP, ESQ.
                        4    Nevada Bar No. 3603                                   Nevada Bar No. 4746
                        5    701 Bridger Ave., Suite 600                           432 Ridge Street
                             Las Vegas, NV 89101                                   Reno, NV 89501
                        6    Attorneys for ALLSTATE PROPERTY                       Attorneys for Plaintiff
                             AND CASUALTY INSURANCE COMPANY                        BRENDA THOMPSON
                        7
                             PRINCE LAW GROUP
                        8

                        9    /s/ Dennis M. Prince
                             Dennis M. Prince, Esq.
                       10    Nevada Bar No. 5092
                             8816 Spanish Ridge Avenue
                       11    Las Vegas, NV 89148
                             Attorneys for Plaintiff
                       12    BRENDA THOMPSON
                       13
                                                  ATTESTATION OF CONCURRENCE IN FILING
                       14
                                    I hereby attest and certify that on the 11th day of May, 2020, I received concurrence from
                       15
                             Plaintiff’s counsel, Matthew L. Sharp, and from Dennis M. Prince on the 18th day of May, 2020,
                       16
                             respectively, to file this document with their electronic signatures attached.
                       17           I certify under penalty of perjury under the laws of the United States of America that the
                       18    foregoing is true and correct.
                       19           Dated this 18th day of May, 2020.
                       20                                                  /s/ James P.C. Silvestri
                                                                           JAMES P.C. SILVESTRI
                       21
                                                                           Nevada Bar No. 3603
                       22
                                                                  (PROPOSED) ORDER
                       23
                                    IT IS SO ORDERED:
                       24

                       25
                                                                   UNITED STATES DISTRICT COURT JUDGE
                       26
                                                                         June____
                                                                   DATED this  1, 2020
                                                                                   day of May, 2020.
                       27

                       28
     Pyatt Silvestri
  701 E. Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                        2
     (702) 383-6000
